Citation Nr: 0310996	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-13 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a circulatory 
disorder of the lower extremities secondary to a cold injury.

2.  Entitlement to service connection for diabetes mellitus 
secondary to a cold injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to March 
1946, from August 1948 to August 1949 and from September 1950 
to September 1951.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which denied the veteran's 
claims for service connection for a circulatory disorder of 
the lower extremities and for diabetes mellitus.  The Board 
remanded the case to the RO in March 1999 to schedule the 
veteran for a hearing before a member of the Board.  The 
veteran has since withdrawn his hearing request, and the case 
is once again before the Board.  

In April 2002, the veteran submitted claims for service 
connection for PTSD and for residuals of a soft tissue injury 
involving the legs, as well as a claim for an increased 
(compensable) evaluation for his service-connected hearing 
loss.  As these matters have not been procedurally developed 
for appellate review, the Board refers them back to the RO 
for appropriate action. 


REMAND

For the reasons set forth below, the Board finds that 
additional development is required by law before it can 
adjudicate the veteran's claims for service connection for a 
circulatory disorder of the lower extremities and for 
diabetes mellitus.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  The claimant must 
also be notified of which evidence, if any, he or she is 
expected to obtain and submit and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  See also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

A review of the claims file reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement the VCAA, the Board attempted to develop the 
record on its own by requesting additional evidence and 
notifying the veteran of the VCAA.  In a December 2002 
letter, the Board notified the veteran and his representative 
of what information and medical or lay evidence is necessary 
to substantiate his claims.  In particular, the veteran was 
told which evidence he is expected to obtain and submit and 
which evidence will be retrieved by VA.  The letter noted 
that a period of 30 days was allotted for receipt of such 
additional evidence.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, - 7305, - 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii), finding that 
such implementing regulation was inconsistent with the 
provisions of 38 U.S.C.A. § 5103(a) and (b) because it 
afforded less than one year for receipt of additional 
evidence.  As such, a remand in this case is required for 
compliance with the notice and duty-to -assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b).  
 
In response to the Board's December 2002 letter, additional 
medical records were obtained and associated with the 
veteran's claim file.  The veteran also underwent a VA 
examination in February 2003.  The RO has not had the 
opportunity to readjudicate the issues on appeal with 
consideration of this additional evidence.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  In Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003), the Federal Circuit also 
invalidated 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) and noted 
that 38 C.F.R. § 19(a)(2) is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case to the RO for initial 
consideration.  Therefore, a remand is also required to allow 
the RO to review this newly submitted evidence and issue the 
veteran and his representative a supplemental statement of 
the case.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty-to-assist provisions of 38 
U.S.C.A. § 5103(a) and (b), § 5103A, 
including the provision concerning the 
one year period for receipt of additional 
evidence.  

2.  The RO must readjudicate the issues 
on appeal and consider all evidence 
received since issuance of the most 
recent supplemental statement of the 
case.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




